Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1, 3-6, 8-11, and 13-21 are pending in this case.
Claims
Claim Amendments filed on 12/21/2021 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
No Double Patenting issues.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Fisher on 01/07/2022.	Please amend the application as follow:
1. (Currently Amended) A method of indexing documents to support frequent field updates without reindexing, the method comprising: 

receiving, from the indexing application, second fields from the document to be indexed, wherein the second fields are indicated to be more frequently updated;
writing the first fields to an immutable index file associated with the indexing application; 
writing the second fields to an external database that is separate from the index file of the indexing application; 
determining whether a field to be updated is one of the second fields or one of the first fields, and ORA150849-US-CNT-1 Page 2 of 26Application No.: 16/406,054 Filing Date: May 8, 2021 Attorney Docket No.: ORA150849 (0-515-CNT) 
(i) where the field to be updated is one of the second fields, updating the field directly in the external data store without reindexinq the document with the indexing application, and 
(ii) where the field to be updated is one of the first fields, passing the field to the indexing application to cause reindexing of the document in a new index segment of the index file: 
receiving an indication that the new index segment is being merged with another index segment; and 
renumbering document identifiers in the external database to parallel document identifier renumbering in the merged index segments, wherein  identifier numbering is consistent across the index file and external database.

6. (Currently Amended) A non-transitory, computer-readable medium comprising instructions which, when executed by one or more processors, causes the one or more processors to perform operations comprising: 
receiving, from an indexing application, first fields from a document to be indexed, wherein the first fields are indicated to be less frequently updated; 
receiving, from the indexing application, second fields from the document to be indexed, wherein the second fields are indicated to be more frequently updated;
writing the first fields to an immutable index file associated with the indexing application; 

determining whether a field to be updated is one of the second fields or one of the first fields, and ORA150849-US-CNT-1 Page 2 of 26Application No.: 16/406,054 Filing Date: May 8, 2021 Attorney Docket No.: ORA150849 (0-515-CNT) 
(i) where the field to be updated is one of the second fields, updating the field directly in the external data store without reindexinq the document with the indexing application, and 
(ii) where the field to be updated is one of the first fields, passing the field to the indexing application to cause reindexing of the document in a new index segment of the index file: 
receiving indication that the new index segment is being merged with another index segment; and 
renumbering document identifiers in the external database to parallel document identifier renumbering in the merged index segments, wherein  identifier numbering is consistent across the index file and external database.

11. (Currently Amended) A system comprising: 
one or more processors; and
receiving, from an indexing application, first fields from a document to be indexed, wherein the first fields are indicated to be less frequently updated; 
receiving, from the indexing application, second fields from the document to be indexed, wherein the second fields are indicated to be more frequently updated;
writing the first fields to an immutable index file associated with the indexing application; 
writing the second fields to an external database that is separate from the index file of the indexing application; 
determining whether a field to be updated is one of the second fields or one of the first fields, and ORA150849-US-CNT-1 Page 2 of 26Application No.: 16/406,054 Filing Date: May 8, 2021 Attorney Docket No.: ORA150849 (0-515-CNT) 
(i) where the field to be updated is one of the second fields, updating the field directly in the external data store without reindexinq the document with the indexing application, and 

receiving indication that the new index segment is being merged with another index segment; and 
renumbering document identifiers in the external database to parallel document identifier renumbering in the merged index segments, wherein  identifier numbering is consistent across the index file and external database.

			Reasons for Allowance
Claims 1, 3-6, 8-11, and 13-21 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 12/21/2021 persuasive.
Bhattacharjee et al. (US 20080319988) – This reference teaches index files with first and second field extraction. However, it does not explicitly teach the rest of the claimed subject matter.
Teodorescu et al. (US 20160335334) – This reference teaches merging indexes and sending messages. However, it does not explicitly teach the rest of the claimed subject matter.
Franke et al. (US 20110213775) – This references teaches numbering and renumbering of index files. It also teaches updating and sorting indexes. However, it does not explicitly teach the rest of the claims.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156

/TAELOR KIM/
Primary Examiner, Art Unit 2156